WARNER, J.,
concurring specially.
I concur in the majority opinion. I would also point out that, although not argued by appellant, the court also erred in refusing to consider rehabilitative alimony, because the court was of the view that appellant had not produced a detailed plan. The statute requires that, “[i]n order to award rehabilitative alimony, there must be a specific and defined rehabilitative plan which shall be included as a part of any order awarding rehabilitative alimony.” § 61.08(6)(b), Fla. Stat. (2015).
An award of rehabilitative alimony should not turn on whether the rehabilitative plan is oral or written. Instead, such an award must be based on whether an adequate and credible rehabilitative plan is presented to the court, assuming that the requesting party also demonstrates his or her need and the other partys ability to pay.
Layeni v. Layeni, 843 So.2d 295, 299 (Fla. 5th DCA 2003). In this case, appellant was trying to convey her plan of finishing school to become a surgical technician when the court cut her off. The court should have allowed her to finish. Even with the testimony which was allowed, I think the court could have fashioned a rehabilitative plan, if that was the best option. Appellant testified as to the number of years until she received her degree, her living expenses, and her expected income earning potential when her education is completed. It is the court’s obligation under the statute to make the determination and set forth in the final judgment the plan that the court finds is most appropriate to the circumstances of the parties. See § 61.08(6)(b), Fla. Stat.